Explanations of vote
I would like to make the following proposal for the voting: we shall begin with the explanations of vote and then suspend the sitting at 1 p.m.. Any explanations of vote not dealt with can then be presented this afternoon at the end of the debate and after all the votes have been taken.
(Loud applause)
(Parliament approved the proposal)
Explanations of vote
Mr President, I have to say that on this particular measure, I voted against. While Mr Cashman is a very charming gentleman, I must say that whenever I see anything with his name on it, I do look on it with some degree of scepticism.
The issue here is that we have a European Fundamental Rights Agency as if there were no such protection for human rights in the Member States. I question whether there is any need for this institution at European level. Is it not just a case of extending bureaucracy and creating new quangos, as we call them in Britain? This is a burden on the taxpayer which, in the view of many others, will not actually contribute to human rights.
Furthermore, in the absence of the constitution which we were promised, which you are now proposing to drive through without a referendum, there is no basis for it.
Mr President, I voted against this report because the United Kingdom already respects human rights. It is a signatory to many international agreements; it does not need to be told how to behave by an EU that has overridden the results of the French and the Dutch referendums, which were perfectly constitutional.
They rejected the Constitution. It has been replaced by an equivalent Treaty that has now been approved even before it has been seen in full by those who signed it.
The EU clearly has no respect for democratic rights and cannot therefore be considered a safe or reliable custodian of human rights.
Mr President, thank you for this opportunity to explain my vote. This is the first time I have done such a thing. I voted against this proposal because, whilst the committee in question may be called the Committee on Civil Liberties, Justice and Home Affairs, it does not offer liberties to civilians, it does not offer justice, and it interferes in home affairs. We in Britain were promised a referendum. We are not going to get one. What is the European Union going to do about that?
Mr President, thank you very much for giving me this opportunity to explain my vote on this important issue.
You may not be aware of this, but I represent the constituency of London, the greatest city in the world, capital of the greatest country in the world.
What one needs to understand is that London is actually a pretty diverse city. Let me explain: we already have 300 languages and 14 religions and, on the whole, we get along very well. So, the EU could actually learn a lot from London and how it has ensured human rights and that people's dignity is respected.
We do not need those issues to be resolved at EU level. What could London, the most diverse city in Europe - and perhaps even in the world - learn from this institution? What could it learn about human rights? What could it learn about fundamental rights? Absolutely nothing!
Let me add the following. The forthcoming ratification of the European Constitution, despite its rejection in two referendums, is undemocratic, cowardly...
(The President cut off the speaker)
Mr President, on what legal basis are we constructing this agency? The Fundamental Rights Agency would have been given authority by the European Constitution. It would be given authority by the Lisbon Treaty. But the only legal base it has at the moment is a flimsy cat's cradle of communiqués, of press releases, of resolutions in Council.
The European Union does not have a problem with the systematic violation of human rights. It does have a problem with the systematic violation of democratic rights. The problem we have is that a human rights charter written down on paper is meaningless unless there are also mechanisms to hold leaders to account.
If you look at the constitutions of the former East Germany and of the Soviet Union, they were full of these wonderful promises of liberty. But, as the peoples of those unhappy countries found, it meant nothing without democracy.
That is why, if you want to impose this human rights charter, you should consult the people first in a referendum. Pactio Olisipio censenda est!
Mr President, I too voted against this ludicrous proposal of an agency in respect of human rights in the EU.
We in the United Kingdom, like many other countries, are long-term signatories of the European Convention on Human Rights. Such rights as require external supervision are found there, and any court which is required is found in this city under that aegis, not under any aegis required by the EU.
So this is totally unnecessary, an utter waste of public money. Its primary intent is to provide another layer of apparatus of statehood to the EU so that it can parade itself as some sort of a superstate within a Europe that gives rights to its citizens, rights they already have.
If it wants to give rights, then let it recognise the fundamental right to vote on matters such as this: to say 'yes' or 'no' to a constitution.
(SK) Mr Chairman, since criminal activity is increasing continuously and the threat of terrorism is growing, Europol needs to become more flexible.
The three Protocols from 2000 to 2003 that amend and supplement the Europol Convention have still not taken effect. Surely an organisation that is promoting law cannot be effective if changes to its basic legislative instrument come into force only several years after a decision has been made to accept them. The proposal for a Council decision deals with this situation, which is why I voted for it.
One important change in relation to the present situation is the plan to finance Europol from the Community budget and give the staff the status of EU official. This will increase the European Parliament's involvement in the management of Europol and simplify budget and personnel management. In addition, the European Parliament's position will be strengthened as democratic control of Europol improves. Moreover, the Community's financial expenditure will be comparable to the current expenditure of the Member States.
(CS) Mr Chairman, please allow me to explain why I did not take part in the vote on this report. Firstly, I think that Europol is functioning well on the basis of bilateral agreements and bilateral cooperation. Secondly, the Czech Republic has, together with other countries, joined the Schengen area. It is necessary first and foremost to get accustomed to this cooperation, analyse it and subsequently improve it. In addition, any further integration aimed at transforming Europol into a European police force will require ratification of the Lisbon Treaty. Only then we can talk about possible changes to Europol's legal basis.
Mr President, I was interested to note that you cut off the microphone of my colleague, Mr Kamall, on the instant of 60 seconds, whereas you are much more generous when people are saying things you find more palatable.
One of the errors we make in the European Union is to confuse 'cooperation' with 'supranationalism'. I am all in favour of police cooperation - any sensible person would be in this day and age. However, I am absolutely opposed to the creation of supranational authorities - such as EUROPOL is intended to be - which, as one of my colleagues said of the Fundamental Rights Agency, is one of the attributes of statehood that the European Union is claiming.
The trouble is that these organisations lack democratic legitimacy, and that is very dangerous. Both EUROPOL and the European Union will lack democratic legitimacy until you put the Lisbon Treaty to a referendum.
Mr President, I could not disagree more with this report. I voted against. Cooperation between police forces, yes; forced cooperation and obligation, no; especially when this police force will have within its ranks armed police that can be sent anywhere in the European Union.
We do not have armed police as a rule in the United Kingdom. We will not suffer armed police coming in at the behest of EUROPOL. We do not believe in it. We run our country in a different way!
I am particularly disappointed to see that Amendments 56 and 57 were voted down, because, if passed, they would have removed immunity from that police force. In the United Kingdom, we are used to a police force which, if it causes damage to property or violates the individual or arrests without good reason, can be charged with offences afterwards. But then, I would not be surprised, because, after all, you are prepared to ram through a constitution without asking anybody either.
Mr President, for the second time I rise to declare my vote opposing this motion.
In Britain, there is a simple philosophy: no man is above the law; not even the Queen, the monarch of England, is above the law. It will take due process. We have in this legislation created a situation where there are people outside the law, incapable of being pursued legitimately.
I have said in this House before: if the European Union is the answer, it must have been a bloody stupid question, and never was this so true as now.
I give you Kennedy's comments: 'Those who make peaceful protest impossible, make violent protest inevitable'.
Mr President, it is vital to cooperate across transnational boundaries on international crime, terrorism, drugs and so on. EUROPOL is doing that job right now with other police forces.
However, creating a European police office which increases central powers will not solve the problems that have arisen in local communities around Britain. My country, my party, has voted against this resolution today as loyal Conservatives.
My party has also requested that we have a referendum on the EU Constitutional Treaty. I have no place other than this House to protest at what Mr Brown is doing in reneging on a pledge he gave to hold such a referendum.
I would therefore ask that we request Mr Brown to give the British people that referendum.
Mr President, I understand that this proposal for a Council decision, as outlined in the report, provides for the conversion of EUROPOL into an EU agency.
We must recognise that this will have two consequences. First of all, funding will have to be provided from the Community budget, and EUROPOL staff will acquire the status of Community officials. The report also contains provisions for coordination, which we all welcome, and organisation and implementation of investigations and operational activities carried out in conjunction with the Member States' relevant authorities or by joint investigation teams.
The Conservatives favour open cooperation between police forces across the EU and beyond in the fight against crime. But we really do not accept that the EU has any role in centralising such cooperation. Thus, EUROPOL is an agency which is not necessary since other organisations already exist to fulfil this function at a global level.
It is for this reason that I would like to add that the coming ratification of the European Constitution, despite its rejection in two referendums, is undemocratic, cowardly and illegitimate.
Mr President, I am glad to have this opportunity to make an explanation of vote. I put in for speaking time in the debate on this issue, but one of the consequences of my party's unhappy mésalliance with the European People's Party is that British Conservatives are systematically denied speaking time in important debates.
What I wanted to say was that this report is based on a conceptual misunderstanding. People say that, because we have cross-border crimes, and because crime is international, we need cross-border policing.
We already have it. The police forces of the nation states have for decades been collaborating to great effect. We have Interpol, we have the Hague Convention, we have extradition treaties, we recognise the time spent in another country's prison as constituting part of a sentence, and so on.
The difference is that these things are based on democratic decisions between independent states, whereas what is being proposed with EUROPOL is the federalisation of what ought to be a sensitive national issue - namely the policing of criminal law.
If we want to do that, we should first ask people in a referendum, which is why we need a referendum on the Lisbon Treaty.
Mr President, some of the reasons propagated for this proposal on EUROPOL are quite bogus. It is suggested that we need to change the legal base; that we need to provide it with EU funding; that we need those it employs to be EU officials; that we need to expand its remit; and that we need an agency so that we can fight organised crime and terrorism. What utter nonsense! We have been fighting organised crime and terrorism quite effectively, through proper long-standing cooperation between police forces.
This is all about creating another aspect of the apparatus of EU statehood, so that it has an effective EU police force. That is what those officials will be, meddling in the internal affairs of Member States and - as has been pointed out - with immunity for their actions, beyond the reach even of judicial review in nation states. It is a preposterous proposal and utterly unnecessary.
Mr President, regarding the Polfer report, the Conservatives did vote with the rapporteur on the issue of the South Caucasus.
But it is again rather curious, is it not, that, while we are so anxious to protect the democratic freedoms and the rights of the people of the South Caucasus, and to ensure that they have a legitimacy and that they can express their self-determination, when it comes to the serious issue of the Constitutional Treaty of the European Union, Mr Brown of the Labour Party, who promised to give us a referendum, has now reneged on a referendum.
My party, the Conservative Party, is incensed that a promise has been reneged on and that is why I am standing here asking the Labour Government to give us a referendum on this important constitutional issue, just as we are concerned about what is happening in the South Caucasus.
Mr President, I understand that this report welcomes the inclusion of Armenia, Azerbaijan and Georgia into the European neighbourhood policy and the endorsement of bilateral European Neighbourhood Policy action plans.
I also understand that the rapporteur calls on the EU to develop a regional policy for the South Caucasus to be implemented jointly with the countries of the region. Of course, one of the watchwords that will appear in many of these reports is the word 'democracy'. I represent London - you may not be aware of this. I represent London, the greatest city in the world, capital of the greatest country in the world, and we happen to have a very diverse community in London, including many people from Armenia, Azerbaijan and Georgia.
One of the things that they welcome about living in London is democracy and the right to have their say on vital issues. They ask me all the time, 'Why is it that you are preaching to us about democracy, yet you deny that very right to your citizens in Britain when it comes to a referendum on the Constitution?'. So the Constitution, despite its rejection in two referendums, is undemocratic, cowardly and illegitimate.
Mr President, may I thank you for the patience and good humour you are exhibiting in this session. May I also, as yesterday, extend my thanks to the services and the interpreters for humouring us.
The big issue in the South Caucasus region at the moment is the dispute over election results. The West more or less connived at the Saddam-like election victory of the current Georgian Government the first time around with its vote of well over 90%, and now, when it claims re-election, we are arguing about whether that vote was free and fair.
What kind of example do we in the European Union hold up to these struggling democracies when we show such contempt for our own democratic process here in the European Union? It seems periodically necessary to remind this House that 55% of French voters and 62% of Dutch voters voted 'no' to the European Constitution, and yet we have the document coming back - this time without any referendums - as the Lisbon Treaty.
I say it again: it is necessary to give the people a referendum on the Lisbon Treaty. Pactio Olisipio censenda est!
Mr Hannan, my good humour is matched only by yours. I always wonder how you manage to fit in a reference to a referendum. You succeed in doing so every time, no matter what topic we are discussing.
Mr President, I voted in favour of this measure not because it was my considered wish to do so, but because, as a loyal Conservative, I was following the whip.
Left to myself I would probably have abstained or perhaps voted against. I have to say that issues concerning the Black Sea are not the top priority for my electors in the East Midlands of the United Kingdom, and I suspect not the second or third priority either. Therefore, you could in a sense say that this was not a matter of the very greatest importance.
However, I do not believe that the European Union should have a common foreign and security policy. I believe that nation states should have their own foreign policies, and am perfectly happy for them to work together in cooperation when that is in their interests - be this with states in the European Union or with states outside it.
In any case, the common foreign and security policy can have no democratic legitimacy if there is to be no referendum on the Lisbon Treaty.
Mr President, without doubt this new policy is aimed at facilitating, amongst other things, the supply of oil and gas through that region to Western Europe.
That would be Russian gas and Russian oil, and you are now allowing yourselves to be possibly taken hostage. We all know that Russia cut off the supply of gas to Ukraine two Christmases ago; once they get an even bigger share of Western Europe gas supplies, perhaps they might do it to all of us at some time.
At least here in France they have got the right idea, generating at least 70% of their electricity by nuclear power, and it is about time the EU formulated a policy to promote that right across the Union.
But instead, of course, you go dabbling in the south Caucasus, around the Black Sea, with regimes that are not terribly stable; with regimes that may not want us there. But of course, you would rather do that than promote a referendum on the new constitution amongst your own people.
Mr President, I am pleased to say that I am still here, even if you and others may not share my pleasure at being here. I would like to thank you all for your patience.
I understand that this own-initiative report actually welcomes the Commission's communication 'Black Sea Synergy - a New Regional Cooperation Initiative', which aims to enhance cooperation with and within the Black Sea region by supplementing existing bilateral policies with a new regional approach. It considers that, in order to adopt such an approach, the communication has to be followed by further consistent steps on the part of the EU to encourage a genuine regional dimension tailored to this era.
What region are we talking about? Let me just clarify - the Black Sea region comprises the EU Member States Bulgaria, Greece and Romania, as well as Turkey and ENP partners Armenia, Azerbaijan, Georgia, the Republic of Moldova and Ukraine, as well as the Russian Federation. The great philosopher Brook Benton - followed and copied by the great philosopher Randy Crawford - once said, 'It's a rainy night in Georgia'. Indeed, when the people of Europe are denied their vote and the people of Britain are denied their vote in a referendum on the Constitution, it is a rainy night in the EU for democracy.
Mr President, I appreciate your courtesy. I am glad to be able to speak on this report because it seems to me that the European Union, in its treatment of Turkey, is making a generational, a possibly epical mistake.
It now seems very clear that we are never going to admit Turkey to full membership. It is clear from the majorities in this House; it is clear from the promises of referendums in Austria and France, where there are majorities of 70% and 80% respectively against membership.
Had we said initially to Ankara that this was the case and we were going to work out some kind of alternative, we might have been able to go ahead in amity and partnership. Instead we are stringing the Turks along, imposing tens of thousands of pages of the acquis communautaire on them, making them grovel about Armenia, about Cyprus, about the treatment of their minorities and then, possibly 10 or even 15 years from now, after all of this, we will flick two fingers at them. In so doing, we risk creating the very thing we purport to fear: an Islamist state.
Turkey is more of a democracy than the European Union. It changed its government peaceably. I wish we would have the courage to consult our own people. Pactio Olisipio censenda est!
(SK) The Black Sea region, an area of production and transit, has a strategic significance for the diversification and security of energy supplies to the European Union. I am convinced that regional cooperation should, in addition to Turkey and Russia, include the EU Member States as equal partners too. That is why I have voted in favour of the report.
I am concerned about the continuing conflicts in this region, which are a threat to the stability and development of the area. I would therefore call on the European Union to play a more active role in the efforts to resolve the conflicts in this strategic area, in particular to get involved in the peace operations and to cooperate more closely with the Russian and Ukrainian Governments. There are obvious problems as regards the uneven development of the private sector in many countries around the Black Sea. It is necessary to improve the investment environment in the region, for local and international companies, through measures to improve the fight against corruption and fraud and promote market economy reforms.
In accordance with the decision of this House, the explanations of vote will continue after this afternoon's votes.
Explanations of vote
in writing. - (IT) Mr President, ladies and gentlemen, I wish to express my full support for this report, the fruit of a lengthy and excellent job by our colleague Michael Cashman.
The European Monitoring Centre for Racism and Xenophobia was transformed into an Agency tasked with safeguarding and promoting human rights, the Agency being officially established on 1 March 2007. Ever since then, we must acknowledge, it has been wholly non-operational owing to the lack of a director and a multiannual framework.
In response to this sluggishness and bureaucratic inefficiency, the rapporteur proposes amending the multiannual framework in a minimum number of areas. He urges the Commission and Council to speed up the process of selecting candidates for the post of director so as to facilitate a rapid agreement among the EU institutions, thereby reactivating this vital tool to safeguard citizens' human rights.
I would call upon my fellow Members to support this report, since it represents an initial step towards making the Agency operational.
Support for EU human rights policies and their development cannot and must not be subject to considerations and delays of a political and economic nature.
in writing. - (PT) I obviously supported the creation in February 2007 of the European Union Agency for Fundamental Rights as I believe that this Agency could significantly help to increase the coherence and cohesion of EU policy on fundamental rights.
The Agency was officially established on 1 March 2007 but is still waiting for the basic elements so that it can become fully operational, in other words the appointment of its director and the approval of a multiannual framework.
This initiative aims to adopt this multiannual framework, which must guide the Agency's work over the next five years by defining the thematic areas in which it must act.
I therefore welcome the enormous effort made by the rapporteur, Mr Cashman, to facilitate the negotiations, and I hope, like him, that this encourages the Commission and the Council to conclude both the discussions on this multiannual framework and the process of selecting candidates for the position of director as soon as possible.
The people of Europe will not understand the reason for further delays preventing this Agency for Fundamental Rights from becoming fully operational.
in writing. - (PL) I am opposed to the creation of a European Fundamental Rights Agency, and therefore I did not support the Multi-Annual Framework for 2007-2012.
I believe that the proposed creation of this agency and its functions are not only a waste of money but also a dangerous political initiative, whose long-term effects will be damaging to the Member States of the Union, The basic tasks assigned to this agency amount to a clear intrusion into the sovereignty of Member States. The agency's existence cannot be justified. There are already institutions charged with safeguarding democracy and protecting human rights in every European country.
In my view, this agency's activities will inevitably extend beyond the thematic areas for which it was established. For example, in the course of today's vote on Amendment 6 to the recitals, the question of defining a human being and establishing the point at which it acquires human rights arose.
I consider this type of action to be an outrageous attempt to covertly impose dangerous ideological notions in the framework of the European Union.
in writing. - I support this report, despite my opposition and disappointment that the former European Monitoring Centre on Racism and Xenophobia, set up following the recommendations of the Council of Ministers' Consultative Committee on Racism and Xenophobia, where I represented the European Parliament, has now been dissolved into a wider European Union Agency for Fundamental Rights.
The Monitoring Centre in Vienna did extremely valuable work on promoting best practice in combating racism, xenophobia and anti-Semitism and preventing their rise, as well as reporting on the current state of play across the Union and in applicant countries. The danger is that this will be lost, or at least diluted, in this new Agency. I will watch developments with care.
in writing. - (FR) The PPE-DE Group's French delegation welcomes the adoption of the Cashman report on the adoption of a Multiannual Framework for the EU Agency for Fundamental Rights for 2007-2012.
Among other points, the text defines the precise thematic areas of the Agency's activity to enable it to fulfil its mission and objectives successfully.
The majority of the French delegation, following the group line, rejected the amendments by the Liberals aimed at extending its missions to homophobia and homophobic violence, and to racism against the Roma. They did so not in order to express their opposition to this legitimate and justifiable goal, but because these missions are already covered by the proposal for a decision, which includes in the Agency's thematic areas the issues of racism, xenophobia and related intolerance, in addition to discrimination based on gender, racial or ethnic origin, religion or belief, disability, age or sexual orientation or against persons belonging to minorities.
We welcome the adoption of this report, which will allow the Agency to become fully operational, thus enabling it to accomplish its task and safeguard the rights of EU citizens.
in writing. - (FR) The PPE-DE Group's French delegation welcomes the adoption of the Cashman report on the adoption of a Multiannual Framework for the EU Agency for Fundamental Rights for 2007-2012.
Among other points, the text defines the precise thematic areas of the Agency's activity to enable it to fulfil its mission and objectives successfully.
The French delegation, following the group line, rejected the amendments by the Liberals aimed at extending its missions to homophobia and homophobic violence, and to racism against the Roma. It did so not in order to express their opposition to this legitimate and justifiable goal, but because these missions are already covered by the proposal for a decision, which includes in the Agency's thematic areas the issues of racism, xenophobia and related intolerance, in addition to discrimination based on gender, racial or ethnic origin, religion or belief, disability, age or sexual orientation or against persons belonging to minorities.
We welcome the adoption of this report, which will allow the Agency to become fully operational, thus enabling it to accomplish its task and safeguard the rights of EU citizens.
in writing. - (PT) Leaving aside the aspects criticised, which we have already had the opportunity to highlight, once the European Union Agency for Fundamental Rights becomes operational in due course, its actual purpose will be clarified.
In the debate on the definition of the objectives and priorities for its Multiannual Framework for 2007-2012, its thematic areas were clearly restricted to the following was clear: racism, xenophobia and related intolerance; discrimination based on sex, racial or ethnic origin, religion or belief, disability or sexual orientation or of persons belonging to minorities; compensation of victims, prevention of crime and related aspects relevant to the security of citizens; protection of children, including the rights of the child; immigration and integration of migrants; asylum; visa and border control; participation in the Union's democratic functioning; human rights issues relating to the information society; and access to efficient and independent justice.
The European Parliament has added extreme poverty and social exclusion. However, social rights, including the rights of workers, have not been regarded as a priority, even at a time when fundamental social rights are being called into question by the policies promoted by the EU.
in writing. - (FR) Like the French delegation in the PPE-DE Group, I welcome the adoption of the Cashman report on the adoption of a Multiannual Framework for the EU Agency for Fundamental Rights for 2007-2012.
Among other points, the text defines the precise thematic areas of the Agency's activity to enable it to fulfil its mission and objectives successfully.
Like the French delegation and the PPE-DE Group, I rejected the amendments by the Liberals aimed at extending its missions to homophobia and homophobic violence, and to racism against the Roma. In fact, these missions are already covered by the proposal for a decision, which includes in the Agency's thematic areas the issues of racism, xenophobia and related intolerance, in addition to discrimination based on gender, racial or ethnic origin, religion or belief, disability, age or sexual orientation or against persons belonging to minorities.
I welcome the adoption of this report, which will allow the Agency to become fully operational, thus enabling it to accomplish its task and safeguard the rights of EU citizens.
in writing. - I voted in favour of the amended proposal because it contains improvements in data protection.
However, I do not agree with the increasing move of justice and home affairs issues from the Member States to the EU. For this reason, I voted against the legislative resolution.
in writing. - (FR) I strongly support the report by our excellent colleague Mr Díaz de Mera.
The transformation of Europol into a Community agency is a request I have always supported.
It means in fact that from now on Europol will be financed by the Community budget, and that the status of Community official will apply to Europol personnel. In both cases, the powers of our Parliament have been considerably enhanced.
Moreover, the Council decision substantially broadens Europol's scope and capacity for action, which I also support.
In short, making Europol more operational and subjecting it to genuine democratic control is a decision I support unreservedly.
in writing. - The Council's wangling has been entirely successfully: transforming the European Police Office, Europol, from its status as an intergovernmental agency financed by the budgets of the Member States into a European Union agency financed by the EU budget, and applying the status of Community official, all on the grounds of technical, not political, requirements.
Since Europol's missions have in fact been extended significantly to encompass areas other than organised crime, the Council feels that the new objectives will be better dealt with at EU level than at Member State level. Thus, in the name of the extremely questionable principle of subsidiarity, the Europeanist logic of systematic elimination of competences of the Member State and deepening of the supranational model is applied.
This is exactly the philosophy and the approach of the reforms in the Lisbon Treaty, which European and national leaders as a body wish to impose on the peoples and nations against their will.
Europe is no longer listening to its peoples. Worse still, it is disregarding them and lying to them. Now that 26 European countries have already announced they will not ratify this Treaty by referendum, let us hope that the nations and peoples of Europe will be saved by a rejection of this ridiculous text by the Irish, the only people who are allowed to decide for themselves.
in writing. - (PL) The Member States of the European Union created Europol as an institutional response through which to combat organised crime. We are today debating broadening Europol's competences and streamlining its operations, 12 years after it was established.
The rapporteur has made an accurate assessment of Europol's current legal and factual situation. He rightly criticises the overly complicated and lengthy procedure envisaged to change Europol's status and include it in the Union's organisational structure. The corrective measures proposed in the report are also worthy of consideration and support.
Earlier attempts to change Europol's competences show how difficult it is for countries to reach agreement when they are bound by the principle of unanimity. I therefore believe that only when the Treaty of Lisbon is ratified and comes into force in all 27 Member States will we be able to introduce procedural changes and improve this situation, as the Treaty will also reform the decision-making process within the EU.
In addition, bestowing the status of an EU agency on Europol, with all the consequences that involves, including financial, will enable the European Union as a whole to combat organised crime more effectively.
in writing. - (PT) As neither the Treaty proposal nor this proposal to adopt by qualified majority decisions on regulations relating to the structure, operations, field of action and tasks of Europol have been ratified, the EU institutions are already tiring of trying to convert the European Police Office into a European agency.
In addition to our fundamental criticism of this process, we are concerned that we are facing:
the possibility that 'special categories of data concerning racial or ethnic origin, political opinions, religious or philosophical beliefs, party or trade union membership, sexual orientation or health' will not be excluded from processing;
the failure to adopt safeguards for the protection of personal data processed in the field of police and judicial cooperation at EU level and in relations with third countries, particularly with the US (e.g. air passenger data);
the failure to guarantee access by an individual to his data or even to be aware that his personal data is being processed by Europol;
the failure to clarify the control by national parliaments.
This would be a flagrant breach of citizens' rights, freedoms and guarantees.
in writing. - (ES) I voted for the text agreed by consensus with the contributions of the groups. It is an issue that affects essential cooperation against crime. I must point out, however, as did my colleagues Mr Fava and Mr Moreno, that the lofty goals of the resolution are at odds with the recalcitrant attitude of the rapporteur, Mr Díaz de Mera, who was Director-General of the Spanish Police on 11 March 2004 and who refused to cooperate with the court that presided over the trial on Europe's largest ever terrorist bombing.
Moreover, the rapporteur is one of the major propagators or collaborators of the disgraceful theory that it was not Islamist cells, but ETA terrorists, that were responsible for this massacre. Mr Díaz de Mera and others who described themselves as 'peones negros' (black pawns) attempted to mislead international public opinion and, even though their standpoint was in the end not treated as a crime (it was subjected only to a sanction and serious admonishment from the Court), this Parliament should be acquainted with all the facts. Their personal attacks reveal their lack of arguments. Finally, I wish to express my regret that Mr Díaz de Mera did not even have the dignity of his colleague Jaime Mayor, who at least removed his name from the terrorism text.
in writing. - (IT) Mr President, ladies and gentlemen, I wish to vote in favour of the Díaz de Mera García Consuegra report on the establishment of the European Police Office (Europol). Changing circumstances within the European Union, new forms of criminal activity and new terrorist threats mean that the existing body is in need of reorganisation. I nevertheless feel that certain points should be clarified.
The transformation of Europol into an EU agency must not place an additional financial burden on Member States; above all, it must not consume any of the already insufficient state resources earmarked for national police forces. On the contrary, the investigative authorities and those responsible for law and order must be better looked after and reinforced. Indeed, Europol's activities must consist of supporting and coordinating the fundamental, irreplaceable work of the various Member States' police forces. I am therefore pleased that the proposal contains provisions for the coordination, organisation and conduct of investigations and operational activities in conjunction with the Member States' competent authorities or by joint investigative teams.
in writing. - (PT) This own-initiative report reveals the true ambitions of the 'European Neighbourhood Policy', specifically for the South Caucasus.
These are to set out the geostrategic agenda in its political, economic and military aspects, in other words the EU's plan for intervention in this neuralgic area, with increased pressure being put on China and Russia.
This will result in more interference in, and manipulation of, the conflicts arising from the dismantling of the USSR, with the aim of ensuring that the EU's major powers and financial/economic groups gain control over this region, with the inter-capitalist rivalries also being clearly evident.
You only have to look at the 'recommendations', such as the incentive to conclude free trade agreements and the pursuit of further liberalisation or the clear appeal for interference through 'support' for the action of 'civil society', ensuring that 'the [Community!] funds are distributed ... without ... state interference'.
The approach to the energy issue is particularly significant as it highlights the importance of energy brokers who can bypass Russia and the control over energy infrastructures and sources.
Finally, we note the incoherence between 'its unconditional support for the territorial integrity and inviolability of the internationally recognised borders of Georgia' and the appeal to the principles of the United Nations Charter, when this is not being done for Serbia.
in writing. - (PT) This is another own-initiative report which assumes the same logic as the report on the Southern Caucasus and the 'European Neighbourhood Policy': in other words, interference and pressure to guarantee access to (and control over) markets (particularly energy markets) and further liberalisation.
The report argues for the promotion of 'market economy reforms', encouraging 'harmonisation and further liberalisation measures' and supporting 'the creation of a free trade area in accordance with WTO principles'. This is a process in which the EU allegedly has 'a leading role to play' in 'encouraging the region to take the necessary steps'.
At the same time the report 'stresses the crucial importance of establishing and developing good neighbourly relations among the countries of the Black Sea region and with their neighbours, based on mutual respect, territorial integrity, non-interference in each others' internal affairs and the prohibition of the use of force or threats to use force, as fundamental principles for fostering regional cooperation' and yet it argues for the promotion of 'European values', 'irrespective of the degree of willingness shown by partner governments'. This is a clear contradiction/incoherence between what is recommended (for others) and what is done. The EU is demanding that others respect what it itself does not respect. What cynicism.
in writing. - (DE) Until a short while ago Kenya was a holiday paradise for many people. Visitors were well shielded from the massive corruption and terrible poverty in which a large majority of the population have to live. Since the events of late December and the fraudulent presidential elections, Kenya and its political problems have suddenly been on everyone's lips.
While the parliamentary elections were generally regarded as successful by the official observers, doubts were raised as to the accuracy of the results of the presidential election. In tabling today's motion for a resolution on Kenya, we are once again condemning the widespread irregularities and the conduct of the incumbent President Kibaki, who in rejecting the offer made by President John Kufuor to help resolve the crisis has seriously undermined the mediation efforts. We call on Kenya's political leaders to do everything in their power to prevent further violence in the country and to ensure respect for human rights. During the debate on this subject we again discussed and examined the question of the effectiveness of direct budgetary aid. This topic, like that of Kenya, is one that will continue to occupy us in the months ahead.
in writing. - (PT) This explanation of vote is intended to point out that, by recognising the mediation efforts begun by neighbouring countries, by the Southern African Development Community and by the African Union, we believe that the Kenyan people will be able to find and define their own path. It is up to the Kenyan people themselves to find the solutions to overcome the current situation in their country.
As a result, we regard as negative any attempt by the EU to interfere, as indicated and proposed in the resolution, particularly bearing in mind the objectives proclaimed by the EU in its 'Strategy for Africa' and the framework of inter-imperialist cooperation/rivalry concerning this continent that is also clearly evident and that is so deeply felt in this region.
Finally, I must highlight the omission from the resolution of a reference to the severe and deteriorating socio-economic situation in this country - which is at the root of the expression of popular discontent manifested in the elections - and the deep responsibility for this situation of the neo-liberal policies promoted, in particular, by the international financial institutions, major capitalist powers and their transnational companies.
in writing. - (CS) I fully support our resolution on the situation in Kenya, which is based on an up-to-date investigation by the EU observer mission in Kenya at the start of the year.
We must ensure that the authorities in Kenya investigate, without delay, the circumstances surrounding the elections and prevent further violence. We must insist on the return of live broadcasting and on the adherence to basic human rights and the rights laid down by the African Charter. However, this resolution detract from the responsibility of the European Commission to resolve the issue of the transfer of € 400 million to the Congolese Government. I think that we shall be returning to this issue soon.
in writing. - (PT) I voted in favour of paragraph 20 of the report on the role of women in industry because it is essential that the Commission carries out a study into the negative consequences of long working hours on private, family and social life, such as children spending a lot of time alone, left to their own devices, which often leads to failure at school and crime. The Member States must improve monitoring of undertakings that force their employees to remain at work beyond the statutory working hours and they must impose harsh penalties on these undertakings.
in writing. - (PT) The European Parliament today adopted my report on the role of women in industry. This is very positive, although I do regret certain minor amendments.
However, the report recognises the important role of women in industry and it calls on the Commission and Member States to take the necessary measures, including effective monitoring, to combat stereotyping and discrimination, particularly wage discrimination. This situation is even more serious when you consider that women's wages are around 30% lower than men's wages in industry, whereas the average for other sectors is 15%, despite the Equal Pay Directive having been around for more than 30 years.
It stresses the importance of collective bargaining in the fight to abolish discrimination against women, in particular with regard to access to employment, wages, working conditions, careers and professional training.
It stresses the importance of Community programmes that encourage the creation of trademarks, the protection of products' designation of origin and the external promotion of Community products from industrial sectors where women predominate.
Finally, it is very important to ensure recognition of the right of female and male workers to take part in restructuring processes affecting industrial undertakings, by guaranteeing their structures, in particular the European Works Councils, full access to information and the possibility of decisive intervention, including the right of veto.
in writing. - (SV) This report deals with a number of aspects which, in themselves, are important but in respect of which the Member States retain the power to act and the responsibility to develop and improve their legislation. The gender ratio on company boards, the development of equality plans in large companies and the proportion of female members of company boards are not questions which are best and most effectively regulated at EU level. We have thus voted against the report in question.
in writing. - (PL) Clearly, European industry is undergoing far-reaching change. It is therefore hard not to recognise its strategic importance for the development of all Member States of the European Union and their citizens, regardless of gender.
The role of women employed in European industry and the opportunities available to them depend not only on a country's level of economic development, but also on traditions regarding acceptance of equal opportunities and respect for human rights regulations. There is large-scale participation of women in industry and they make a substantial contribution in almost all sectors. Nonetheless, one has to agree with the rapporteur that the role of women in industries involving cutting-edge technologies, such as the aeronautical industry or the chemical industry, is very inadequate.
It is entirely appropriate, therefore, that the report highlights this aspect and focuses quite rightly on gender issues. The report also emphasises that women's involvement in industry cannot be limited to work in sectors that do not require qualifications, where women are the first to suffer when restructuring takes place.
The rapporteur calls for support, especially for SMEs, to enable the relatively high level of female employment to be retained, particularly in the case of women who find themselves in an unfortunate professional situation. This suggestion is worthy of support, as is the entire report, if only for this reason.
in writing. - I support paragraph 33 because such proactive measures need to be taken - at least on an interim basis to ensure participation of women in the decision-making process at all levels. In addition to this I strongly support paragraph 20 as there is a real need for a full investigation into the impact that long working hours have on health, both physical and mental, as well as on family life. If we are to promote a work life balance and family friendly policies then we need such a study.
in writing - (PL) Human rights are the foundation of democracy. These rights include the very important principle of equality between women and men, allowing of course for the circumstances arising out of the biological differences between them. One aspect of this issue concerns the employment and role of women in industry. It is simply impossible to apply an arithmetical division into equal halves.
Above all, what we are concerned with is equality of opportunity, which is conditional on access to education and professional training in technical and economic subjects. Another very important issue is providing assistance to mothers bringing up children and ensuring they are not discriminated against in the workplace. It is essential to introduce flexible provisions regarding pensions for women bringing up children. The period of so-called parental leave must be credited in full and added to the period considered as time in employment under pension rules.
In many of our countries women are still being paid significantly less than men for work of equal quality and quantity. There can be no justification for creating obstacles impeding women from undertaking managerial and supervisory roles on company boards of directors or boards of trustees. Action is needed to do away with stereotypes in this regard. The report tabled represents a step in that direction, which is why I voted in favour of it.
in writing. - (FR) In many recitals and paragraphs of this extremely long resolution, we are stating the obvious. We are calling for measures that were, fortunately, taken some time ago. It is true that certain directives on equal treatment and opportunities between women and men have been poorly applied, but if discrimination still remains in the areas covered by this set of measures, who is at fault? All these directives contain appeal mechanisms. Women who have experienced discrimination need only go to court, where they will win their case, as demonstrated in many cases in my country, thankfully.
Unfortunately, this report contains a number of incongruous claims that bear no relation to the role of women in industry.
Asking for a 40% quota of female representation on company boards is interference contrary to the principle of subsidiarity in issues reserved for Member States.
It is not for us to call for the 'monitoring' of company delocalisation. It is utopian to demand 'more choice in the workplace'. If my company is based in the city of Luxembourg and has no other branches, I cannot put in a request to work in Schifflange where I live.
I voted for this report in accordance with these observations.
in writing. - (CS) I agree with many of the ideas in the report on women in industry. However, I am not happy that specific attention was not given to the regional unemployment among women who lost their jobs in European textile factories at the time when this was happening. I also think that no amount of quotas for the employment of women will solve the situation.
My second comment concerns the balanced division of time between work and family. This affects women as well as men. I do not think that the solution lies in resolutions. It lies in the implementation of the European concept of flexicurity. Holland is one example where an excellent legislative framework has been developed for part-time work. The result has been reduced unemployment, as well as giving men and women more time for family life. An effective use of shorter working hours also shows that it does not have to lead to a reduction in income.
in writing. - (SV) As a liberal and a member of the Liberal Party of Sweden, Folkpartiet, I always find reports from Parliament on equality somewhat tricky. The Swedish Liberal Party has over the years taken the view that the best way to proceed in these matters is on a voluntary basis but we also realise that this is not always enough. Sweden's positive engagement in this field has made us known as one of the world's most equal countries. So do we not want to disseminate our successes across the EU?
Of course we do! The question is merely by what methods. In the report in question I felt obliged to vote against a number of paragraphs whose spirit I support but whose scope and approach seem dubious. I think that both equality plans and measurable targets may be important tools for enterprises. On the other hand, I do not believe it is something that the EU should concern itself with as a primary issue. The same applies to the establishment of an EU-sponsored 'methodology for analysing exactly what jobs entail' that will 'guarantee' equal pay. The Global Adjustment Fund, about which I had severe misgivings from the beginning, also should not take special account of gender - that would be to perpetrate a double injustice.
One cannot expect every report to be written as though one had drafted it oneself, but there is much to find fault with here. Yet the subject is so important that, in the end, I voted in favour of it as a whole.
in writing. - (PL) I voted in favour of the report by Mrs Figueiredo on the role of women in industry. I should like to congratulate the rapporteur on a very good and thorough report.
The issue of equal rights for men and women is a very important one and we must continue to give it as much attention as possible, since the European Union is based on the principle of non-discrimination. We should give priority to tackling all indications of failure to comply with this principle. This is particularly necessary because the nature of industry is changing as we strive to create a knowledge-based society. The sectors in which women were traditionally employed are linked to the processing industry, whereas the newest sectors of industry are based on the development of the latest technologies, such as information and communication technologies. We should make every effort to ensure that the principle of equal opportunity is complied with in these new sectors.
in writing. - (IT) The resolution on which we are about to vote cannot fail to receive the support and vote of the UEN Group. We hope that there will soon be better regulation of the Internet aimed at protecting children and taking more effective measures against providers that host child pornography websites. Immediate action must be taken by all EU Member States to close down illegal sites, by means of better coordination among the police forces responsible.
In addition, we hope that it will be possible to tackle the sensitive issue of information exchanged by terrorist organisations thanks to the Internet, and that this matter might be the subject of future forums. There can be no freedom without rules and, most importantly, the Internet cannot and must not be an area of freedom for those who commit criminal acts and preach hatred and intolerance. An emergency must be tackled by means of decisive, urgent measures and not improvised ones. The fight against terrorism and hatred between peoples must be a rule and a goal of the European Union and all free, democratic countries.